Citation Nr: 1823661	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-38 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1967 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Regarding the October 2011 rating decision's appellate status, the Board will address why this rating decision is considered on appeal in the discussion of the effective date of the grant of TDIU below.

The Veteran testified at an April 2017 Board hearing.  A transcript is of record.

The Board notes that the Veteran has submitted a timely Notice of Disagreement (NOD) with the May 2017 rating decision denials of service connection for gout and bilateral upper extremity peripheral neuropathy.  As the NOD was submitted in February 2018, the Board notes that the Agency of Original Jurisdiction (AOJ) has not had time to submit a Statement of the Case (SOC); as such, the Board will not remand the issues for issuance of an SSOC.


FINDINGS OF FACT

1.  In an August 2015 written statement, prior to the promulgation of a decision on the appeal, the Veteran's attorney requested a withdrawal of the appeal of entitlement to service connection for a dental condition.  During the April 2017 Board hearing, the Veteran and his attorney again noted they were withdrawing the claim related to his dental condition.

2.  The Veteran is service connected for posttraumatic stress disorder (PTSD), peripheral neuropathy of the lower extremities secondary to diabetes mellitus, diabetes mellitus, and Boutonniere deformity of both little (5th) fingers.  His combined ratings were 70 percent or greater from July 21, 2006.

3.  The Veteran has a high school education, with additional training in automotive mechanics and blueprint/schematic readings.  He was last gainfully employed in 2005.  His employment history included maintenance, maintenance oversight, construction, and sales.

4.  The Veteran's service-connected disabilities, in conjunction with his education and work history, rendered him unable to maintain substantially gainful employment from June 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a dental condition have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (b) (2017).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative provided a written statement in August 2015 that the Veteran wished to withdraw his appeal of entitlement to service connection for a dental condition.  Hence, there remain no allegations of errors of fact or law concerning this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal, further action by the Board in these matters would not be appropriate.  38 U.S.C. § 7105.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16 (a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Entitlement

The Veteran contends that his service-connected disabilities render him unable to maintain substantially gainful employment.  The Veteran is service connected for: PTSD, bilateral lower extremity peripheral neuropathy, diabetes mellitus, and bilateral Boutonniere deformity of his 5th fingers (pinkies).  He has had a combined rating of 70 percent, or greater, since July 21, 2006.  As such, during the entirety of the appeal, the Veteran has met the schedular requirement for entitlement to TDIU.

During his April 2017 Board hearing, the Veteran credibly testified regarding his prior employment, education, and the impact of his service-connected disabilities on his prior employment.  Specifically, the Veteran noted that his PTSD resulted in irritability, hypervigilance, an easy startle response, and "dissociation" which resulted in the Veteran having impaired impulse control.  The Veteran described incidents in which his impaired impulse control resulted in violence towards co-workers and a man he encountered at a Waste Management facility, while he was working maintaining properties.  The Veteran noted that he was immediately let go from this maintenance job due to the physical fight or attack.  The Veteran also testified that the combination of his sleep impairment from his PTSD and the impact of his high and low blood sugars from his diabetes resulted in "cloudy" mind and difficulty paying attention to detail.  Regarding his injury to his 5th fingers on both hands, the Veteran reported that this deformity interfered with his ability to work on cars.  He noted that he was trained as a mechanic.  He enjoyed his job as a mechanic and noted that he had done quite well in service as a mechanic.  However, newer vehicles had less space to maneuver and as his fingers were fixed in an upright position, it made it so that he could not fit his hands in some engines.  Similarly, the position of his fingers limited his ability to fix and create in his maintenance and construction-type jobs.  Overall, the Veteran's PTSD symptoms had the greatest impact on his ability to work, due to the unpredictability of his interactions with coworkers and the public.  He was additionally limited in his ability to concentrate and be precise with details, as well as work with machinery or heights, due to his lack of sleep from PTSD and "fog" from his diabetes mellitus.  Regarding an ability to maintain a desk job, the Veteran noted that he was unable to type on a computer in the classical fashion due to his 5th finger deformities.  The Veteran was granted entitlement to bilateral lower extremity peripheral neuropathy effective May 1, 2017, subsequent to his Board hearing.  The Board notes that he has initial 40 percent ratings bilaterally, which is a rating for "moderately severe" incomplete paralysis of the sciatic nerve. 

On his June 30, 2010 formal claim for TDIU benefits, the Veteran noted that he was unable to work due to his PTSD and his fingers.  He wrote that he became too disabled to work in March 2006.  As he had not worked for the past five years, the employment section of his claim form was blank.  He noted he attempted to go back to work in September 2006, but was unable to keep the employment as a foreman doing building maintenance and mechanical work.  His education included receiving his General Education Degree (GED) in 1970, and one year of post-high school education.  He also completed an apprenticeship related to building maintenance and equipment, and that he completed training related to "blueprint, reading schematics [and] sheet-metal lay-out."

In July 2010, the Veteran's most recent employer, Zide Sport Shop, provided a disability benefits form which noted the Veteran had last been employed in August 2006, working in General Maintenance.  The employer noted that the Veteran had been "offered counseling" but that they "mutually agreed [that the Veteran] needed to leave company due to anger issues."

In December 2013, the Veteran underwent a vocational evaluation by a private vocational rehabilitation specialist.  The report included the Veteran's need to self-isolate, including living in a remote area, due to his fear of violent interactions with others.  He rarely drove due to road-rage.  He was preoccupied with creating a "safe zone" around himself and his home.  He indicated that he had an area of "personal space" around himself, and if others came into this space he was known to react violently and without forethought.  The Veteran attended counseling every one to two weeks, and had undergone two inpatient hospitalizations for his PTSD.  The Veteran tried very hard to manage his symptoms and seek help.  His work history included more than 20 years as a carpenter and supervisor, and 14 years at Fenton Glass doing building maintenance.  However, in the prior 10 years (2003 to 2013), the Veteran had 14 jobs, with the longest lasting 5 years.  He noted his employment usually ended due to verbal of physical altercations.  The vocational specialist opined that the Veteran's "limitations are vocationally significant to the extent that it would render him unemployable at any exertional level."

Although there is additional medical and lay evidence related to the Veteran's claim for TDIU, the Board finds that the opinion of the vocational expert and the Veteran's testimony regarding the impact of his disabilities on his employment and life are sufficient to find that he meets the requirements of entitlement to TDIU.




ORDER

Entitlement to service connection for a dental condition is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.





______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


